 SIMLEY CORPORATIONSimley Corporation and International Union, UnitedAutomobile, Aerospace & Agricultural ImplementWorkers of America, UAW. Cases 25-CA-7989and 25-RC-6325November 10, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn December 28, 1976, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, Respondent Employer filedexceptions and a supporting brief, and the GeneralCounsel filed limited exceptions and a brief insupport thereof and a brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge, tomodify his remedy so that interest is to be computedin the manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977),' and to adopt his recom-mended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Simley Corporation, Angola, Indiana, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asmodified herein:1. Add as paragraphs 1(d) and l(e) the following,relettering the present paragraph l(d) as l(f)."(d) Coercing its employees by asking them towithdraw their union authorization cards."(e) Interrogating employees about voting in theelection and promising them that they will enhancethe likelihood of recall if they vote in the election."2. Substitute the attached notice for that of theAdministrative Law Judge.I see, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).2 The Administrative Law Judge inadvertently failed to include in hisrecommended Order remedial paragraphs relating to two 8(a)(l) violationswhich he found. We correct the recommended Order accordingly.233 NLRB No. 68APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership inInternational Union, United Automobile, Aero-space & Agricultural Implement Workers ofAmerica (UAW), or any other union, by layingoff, discharging, or otherwise discriminatingagainst our employees because of their union orconcerted activities.WE WILL NOT interrogate any employee con-cerning that individual's union activity in amanner constituting a violation of Section 8(a)(1)of the Act.WE WILL NOT threaten our employees with theclosing of our business if a majority becomemembers of, or assist, a labor organization.WE WILL NOT coerce our employees by askingthem to withdraw their union authorization cards.WE WILL NOT question our employees abouttheir voting in the election nor promise them thatthey will increase the likelihood of recall if theyvote in the election.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their right to self-organization, to form, join, orassist the above-named Union, or any other labororganization, to bargain collectively throughrepresentatives of their own choosing, and toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid orprotection, or to refrain from any or all suchactivities.WE WILL offer to the following employeesimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privileges.Brenda K. BarnesYvonne BoikPaula R. BoldingDiana L. BoyerJoice BoyerDonna BrownLinda M. CliftonPhyllis R. DavenportJeanine EllertClaudia Farmer MusserPenny GaskillSharon GulickDawn MartinCindy MorrowVelda MungerDonna RinglerBrenda WalterNancy WalterWE WILL make whole the above-named em-ployees, against whom we have discriminated, forany loss they may have suffered because of ourdiscrimination, by payment to each of them a sum391 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof money equal to the amount that she normallywould have earned as wages from the date of suchdiscrimination to the date of the offer of reinstate-ment, or placement on a preferential list, as thecase may be, less her net earnings during saidperiod, with interest thereon.SIMLEY CORPORATIONDECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: This is aconsolidated proceeding involving allegations that theabove-named Employer engaged in unfair labor practicesin violation of Section 8(a)(1) and (3) and also involvingchallenges to the eligibility of certain voters in an electionheld pursuant to a petition filed by the above-namedUnion in Case 25-RC-6325.The unfair labor practice allegations are set forth in acomplaint issued in Case 25-CA-7989 on July 15, 1976. Byorder dated August 20, 1976, the Regional Director forRegion 25 consolidated the complaint case with the above-numbered representation matter and directed a hearing. Inits answer, duly filed, the Respondent conceded certainfacts with respect to its business operations, but it deniedall allegations that it had committed any unfair laborpractices.The hearing on these consolidated matters was held onOctober 5, 1976, in Angola, Indiana. At the hearing allparties were represented. All were given full opportunity toexamine and cross-examine witnesses, and to file briefs.Oral argument was waived. On November 15, 1976, theUnion submitted a memorandum, and on November 22,1976, the General Counsel and the Respondent submittedbriefs.'Case 25-CA-7989Upon the entire record herein, and from my observationof the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, an Indiana corporation, with its soleoffice and place of business in Angola, Indiana, is engagedin the retail mail order business. During the year prior toissuance of the complaint, a representative period, theRespondent had gross revenues in excess of $500,000.During that same period, in the course and conduct of itsbusiness operations, the Respondent purchased and re-ceived goods valued in excess of $50,000 directly fromsuppliers located outside the State of Indiana. On theforegoing facts, the Respondent concedes, and it is nowfound, that Simley Corporation is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.I Certain errors in the transcript have been noted and are herebycorrected.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent concedes, and it is now found, that theUnion (also known herein as UAW) is a labor organizationwithin the meaning of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionMarvin Finn is the president and sole owner of the stockin the Respondent corporation. The Company, founded in1961, originally had a plant at Pleasant Lake, Indiana.About 1965, it constructed a new building in Angola, about6 miles from Pleasant Lake, and since that time theRespondent has conducted its mail order operations fromthe latter location. From this headquarters the Respondentsends out advertising circulars in great volume to customerprospects throughout the United States who are urged totake advantage of the Company's latest offer. Its merchan-dise consists of women's apparel, and, according toPresident Finn, during the recent past it has concentratedon the sale of panty hose, printed bikini panties, printedknee-high stockings, and pullover sweaters. Its massmailings are sent out at third-class bulk postage rates andrange in size from a few hundred thousand letters to wellover a million.Allan Overgaard, secretary-treasurer of the Company, isalso the plant manager and in charge of production.Directly under him is Norma Lanning, an employee ofsome 15 years' experience who acts as a supervisor on aplantwide basis. At the time in question the Respondenthad an employee complement of about 65, most of whomwere women. According to Overgaard, about eight or nineemployees work in the IBM Department which handles theaddress lists, the computer work, and related operations.About 10 employees work in the Bulk Rate Departmentwhere they take the orders after they have been filled, sortthem by zip codes, and tie them up in zip code bundles.The rest of the employees work in what is known as theREG Department and are concerned with opening the mailand filling the customers' orders.The Union began an organizational campaign among theRespondent's employees on or about May 19, 1976.2 OnMay 24, the Respondent laid off 18 employees. On May 28,the Union filed a representation petition in Case 25-RC-6325, which ultimately resulted in the holding of a secret-ballot election on July 9. Late in August the Respondentrecalled 12 of those who had been laid off the precedingMay.The General Counsel alleges that the- Respondentviolated Section 8(a)(3) and (1) of the Act both by its layoffof the 18 employees in May and by its failure to recall all ofthese employees in August. All of these allegations aredenied by the Respondent in their entirety.B. The FactsOn the afternoon of May 19, a Wednesday, severalemployees gathered at the home of employee Paula2 Unless otherwise indicated, all dates hereinafter are for the year 1976.392 SIMLEY CORPORATIONBolding where they met Dick Zellers, a UAW representa-tive, and Naomi Hoote, president of a UAW local at anearby plant. Present, in addition to Bolding and theorganizers, were employees Cindy Morrow and ClaudiaFarmer. The employees decided to initiate an organization-al campaign among their coworkers and those presentsigned authorization cards. The following day, a Thursday,these three employees were joined by Yvonne Boik, acoworker who also signed a card. Thereafter, employeesBolding, Morrow, Musser,3and Boik embarked on adetermined effort to enroll as many of their colleagues aspossible in the UAW. In so doing, they launched a door-to-door solicitation of their coworkers, which was conductedthat afternoon and on Saturday. They also agreed that onthe following Monday morning they would hold abreakfast meeting at the home of employee Clara Rinehart,one of their recruits.The regular reporting time for the plant work force was7:30 a.m. Shortly after 7 a.m., on May 24, and subsequentto their meeting at Rinehart's home, the five above-namedemployees arrived at the plant parking lot where theyengaged in a determined solicitation of all their arrivingcoworkers whom they had not previously contacted andfrom whom they sought to secure signed authorizationsbefore the plant opened.Immediately after 7:30 a.m. and at the start of the shift,Vice President Overgaard called the entire work forcetogether and announced a layoff of 18 employees. Includedin this number were Bolding, Boik, Morrow and Musser.Bolding and Boik testified that when Overgaard read thelist of those being laid off he called out their names andthat of Musser more loudly than the others whom heenumerated.4Overgaard told the assembled group that thereduction was dictated by economic conditions, and that,although all the employees on the layoff list were goodworkers, he would have to let them go.5Several of theemployees testified that Overgaard told them that he"wouldn't put his head on the chopping block [as to]whether he would call [them] back."6Overgaard concededthat he may have made the foregoing comment. He alsotestified that he could not recall having told the employeesthat they had any prospect of being recalled.It was not unusual for the Respondent's employees toexperience a layoff. One month before there had been areduction in force and about a dozen employees had beenlet go. In January a number of others were laid off andsubsequently recalled. In 1975 a substantial number ofemployees had been laid off in March and had not beenrecalled until December. The employees on the layoff listfor May 24 were selected on the basis of their seniority andwere, in fact, the least senior of all those on the payroll.On the morning of May 24, after Overgaard hadannounced the layoff, Supervisor Norma Lanning stated to3 At this time Musser was known as Claudia Farmer, her maiden name.She subsequently married and at the time of the hearing was known asClaudia Farmer Musser.4 Morrow corroborated the testimony of Bolding and Boik in thisconnection. However, she also testified that Overgaard did not emphasizeher name when he reached it on his list.5 This finding is based on the credible testimony of Boik and Morrow.Overgaard did not contradict their testimony and, when on the stand.conceded that he might have made this statement.several of the employees who were engaged in opening themail that she had noticed the soliciting in progress on theparking lot. She then asked the employees present as towhat had been going on out there. Some of those presentgave noncommittal answers and professed no knowledge ofwhat she was asking about. Lanning herself testified thatafter a short pause employee Joice Oberlin told her "I thinkthey are trying to start a union." Lanning conceded thatwhen Oberlin made this statement she herself immediatelycommented "Oh, God, no, he will close the doors."Employee Clara Rinehart, who was present, testified thatshe heard Lanning say "If he [President Finn] gets a unionin, you know he will close his doors." Employee Mary AnnRinehart testified that Lanning also said that at one time"the girls in Pleasant Lake [the Respondent's formerplantsite] were thinking about forming a union, and he[Finn] said he would close the doors." Lanning did notdeny or contradict the comments which the Rinehartsattributed to her.7Since the latter were credible witnesses,it is now found that the supervisor made substantially theremarks to which they testified.According to Lanning, shortly after she had commentedto the employees as to what President Finn might do if aunion organized the plant, she went to his office and toldhim what she had said. Lanning testified that Finnadmonished her for the remarks and ordered that she makea retraction. Sometime later that day, Lanning did tellseveral of the employees that she had been reprimanded forher comments that morning and that Mr. Finn haddirected that she tell them that he would not move out ofAngola. Other witnesses corroborated Lanning's testimonyto the effect that she made a retraction. However, Lanningconceded that she did not know whether, in telling theemployees about Finn's having admonished her, she hadspoken to all of the same people to whom she had made theoriginal statement about closing the plant.About II a.m. that morning, President Finn told theemployees he had an announcement to make, whereuponhe told them that he had heard that a union had begun anorganizational campaign and that he knew that a numberof the girls had signed authorization cards. Employee MaryRinehart testified that Finn told them "The ones who havesigned the cards, I would like for them to withdraw[them]." A short while later, however, he came out of hisoffice again and this time he told them "Girls, I would liketo rephrase what I said ... I would like you to think aboutwithdrawing your cards."sThis testimony was corrobo-rated by that of employee Clara Rinehart. The latterfurther testified that later that day employee KathyJohnson asked that Rinehart give her back the authoriza-tion card which she had signed a few days earlier because"she was scared."9The testimony of the Rineharts wascredible and it was undenied by Mr Finn when he was on6 The quotation is from the credible testimony of employee LindaClifton.I Lanning conceded that she may have mentioned the Respondent'sexpenence at Pleasant Lake. She acknowledged "I may have... I can't sayI did not," and went on to state that at the time she was too upset toremember clearly what she had said.I The quotations in this paragraph are from the credible testimony ofemployee Mary Ann Rinehart.9 The quotation is from Clara Rinehart's credible testimony.393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe stand. For these reasons, it is now found that theirtestimony as to this incident is a substantially accurateaccount of what occurred.Brenda Barnes, one of the employees laid off on May 24,testified that she had had several conversations withOvergaard both prior to and subsequent to the election.According to Barnes, on July 6, she happened to meetOvergaard at a shopping center and on the following dayhe telephoned her. Barnes testified that the plant managerasked whether she planned to vote and when she answeredin the negative and explained that she was fearful that ifshe did so she would lose her job, Overgaard told her "Whydon't you come in and vote ... then maybe you will getyour job back." According to Barnes, after the plantmanager made this comment she promised that she wouldvote. The election was held on July 9, a Friday. Barnestestified that on the following Monday, Overgaard tele-phoned her home and asked her how she had voted.According to Barnes, when she hesitated to answer thisquestion, Overgaard told her "Well, one or another way, Iam going to find out what you voted," and she thenacknowledged that she had voted for, the Union. Beforeconcluding the conversation, Barnes asked whether shewould get her job back and Overgaard's response was"probably, maybe." When a substantial number of the laidoff employees were recalled the following month, Barneswas not among them. Overgaard generally denied that hehad promised anyone in layoff status that she wouldenhance her recall opportunities by voting in the electionand he denied that he had made such a statement as Barnesattributed to him. However, he did not deny havinginterrogated Barnes as to how she had voted in theelection. Overgaard's denial that he had promised thisemployee that her prospects of recall would be increased ifshe voted in the election was delivered in a very halting andhesitant fashion. It was most unpersuasive. In its brief, theRespondent acknowledges that Barnes and Overgaard hada number of conversations during the period in question,but it contends that much of Barnes' testimony wasincredible. That, however, is not my conclusion, afterhaving seen and heard these two witnesses while they wereon the stand. It is now found that as to this issue, Barnes'testimony was the more plausible.C. The Alleged 8(a)(1) Violations; Findings andConclusions With Respect TheretoIn its brief, the Respondent contends that SupervisorLanning's discussion with the employees on the morning ofMay 24, her questions as to their activity in the parking lot,and her comment about the likelihood of plant closurewere harmless and not violative of the Act. Contrary to thisposition of the Respondent, Lanning's remark that theadvent of a union would cause Finn to close the plant, eventhough subsequently retracted, inherently tended to inter-fere with, restrain, or coerce the employees in the exerciseof their rights under the Act. Freeport Marble & Tile Co.,Inc., 153 NLRB 810, 817 (1965). It is now found that thethreat of a shutdown which she uttered, as well as herinterrogation of the employees regarding their protectedconcerted activity on the morning of May 24, constitutedviolations of Section 8(a)(l) by the Respondent.President Finn's statement to the employees on May 24when he told them "The ones who have signed the cards, Iwould like them to withdraw it," even though modifiedshortly thereafter when he told the girls what he meant wasthat he would like for them to "think about withdrawingyour cards," was also violative of Section 8(a)(1). Notwith-standing his revision of the original request it obviouslyhad a coercive effect on some of the employees, as witnessthe testimony that shortly thereafter employee KathyJohnson asked Clara Rinehart to give back her authoriza-tion card because she "was scared." President Finn'soriginal statement to the employees on this occasion mustbe, and is, held to have been interference, restraint, andcoercion within the meaning of the Act.Finally, the Respondent further violated Section 8(a)(1)of the Act when Plant Manager Overgaard promisedemployee Barnes that she would enhance the likelihood ofher recall if she voted in the election, and likewise violatedthat same section of the Act when, on July 12, Overgaardquestioned Barnes as to how she had cast her ballot in theBoard-conducted election that was held the precedingFriday. N.LR.B. v. The Copps Corporation, 458 F.2d 1227,1228 (C.A. 7, 1972); N.LR.B. v. Midwest Hanger Co. andLiberty Engineering Corp., 474 F.2d 1155, 1161 (C.A. 8,1973).D. The Alleged 8(a)(3) Violations; Findings andConclusions with Respect TheretoThe General Counsel contends that the layoff of the 18employees on the morning of May 24 was a discriminatoryact, taken by President Finn to discourage the employeesfrom joining the Union. This is denied by the Respondent,according to whom the layoff was dictated solely byeconomic considerations.The Respondent's business is to some extent seasonaland the summer months are, characteristically, lessproductive of mail orders than any other time of the year.Customarily, the Respondent has handled the problemposed by a decline in business during this period, by either(1) placing a few employees on layoff status, or (2) workingshorter hours and taking advantage of the lull created bynumerous employees going on vacation, as well asencouraging as many as possible of the work force to takethe entire summer off. From the evidence in the record, it isclear that by mid-May the Respondent had chosen thelatter method of retrenchment as the summer declineapproached. On Wednesday, May 19, Thursday, May 20,and Friday, May 21 the plant worked only half days andon Saturday, May 22, it was closed. On Sunday, May 23, itwas closed. On Friday, May 21, Overgaard, at Finn'sdirection, announced to all the employees that the time hadcome for them to sign up for their vacations and that anywho wanted to take a leave of absence for the entiresummer should see him. A sign-up sheet was posted in theplant and no deadline was set for the employees to registertheir preferences. These facts, as to which there is nodispute, all indicated that the Respondent would follow thesecond course of action described above.Nevertheless, Finn testified that on Saturday, May 22, hedecided to impose a massive layoff on the following394 SIMLEY CORPORATIONMonday morning, with a reduction of 18 employees, oralmost 30 percent of the work force.'0Finn testified that hearrived at this decision after checking the flow of responsesto the Respondent's most recent mailing. According toFinn,We [presumably Finn and Overgaard] went to work onSaturday and we looked at the mail ...and it wascrystal clear. ..although we had only about a week'smailing, that this mailing was not going to do the job.The record does not support Finn's testimony to theeffect that the results of the latest mailing were crystal clearby May 22. This mailing had been sent out at the PostalService's third-class bulk rate between May 10 and 13 to275,000 of what Finn described as the Respondent's bestcustomers. Clara Rinehart, a veteran employee who hadbeen working for the Respondent since 1972, crediblytestified that in her experience, it usually took at least 2 to 3weeks to determine the size of the response to any of thesesolicitations. Rinehart's testimony was corroborated by thedata which the Respondent produced at the hearing. Thus,Finn testified that the May 10 to 13 mailing was limited totwo new products, printed bikini panties and printed knee-high stockings. Although Finn claimed to have made hisprojection on May 22 that the May 10 to 13 mailing wouldbe unsuccessful, the data which the Respondent itselfproduced demonstrates that the results of this mailing werenot available at that time. Thus, Respondent's Exhibit Ishows that for the week of May 17-21, there was only amarginal increase of around 250 orders for the bikinis fromthe week before (from 9,253 to 9,510), while printed kneehighs displayed a decrease of almost 1,800 (from 14,343 to12,527). Not until after Finn purportedly made his decisiondid the results manifestly start to arrive. From May 22 toMay 30, the orders for printed panties increased by 1,400over the preceding week (from 9,510 to 10,927). And anincrease in orders for the printed knee highs did not comeuntil the next week, May 31-June 4 (from 10,655 to13,859). Consequently, from the Respondent's own data itis apparent that there were no measurable returns from theMay 10 to 13 mailing until the week of May 31-June 4. Allof which corroborates Rinehart's testimony to the effectthat it takes at least 2 to 3 weeks to be able to predict thesuccess of a mailing.The experience which the Respondent had with itsmailings in March further reinforces this conclusion. TheRespondent made several mailings that month, starting onMarch 10. The data on Respondent's Exhibit I disclosesthat there was no increase in total orders until the week ofMarch 20-26. During the first 10 days after this mailingbegan there was an actual decrease in total orders (from49,493 to 48,631). There was no increase in the volume oforders until the week March 20-26, when the total was74,242 (in contrast with 48,631 for the preceding week).The Respondent then hired 12 additional employees tosupplement the work force after the returns began comingin, but 10 of this number were not hired until March 29 andthereafter, or a full 19 days after the mailing started onMarch 10. Obviously, during that period, the Respondentdid not feel justified in adding any new personnel untilafter almost 3 weeks had elapsed from the time of theinitial mailing.All of this data would indicate that normally at least 2full weeks, and more likely 3, must pass before theRespondent can make a projection as to the success orfailure of its latest postal solicitation. Consequently, itseems highly improbable that any returns of the May 10 to13 mailing were available to President Finn on Saturday,May 22, let alone enough that would permit him to projectthe results of that solicitation and enable him to conclude,as he testified, that by that date it was "crystal clear" theMay 10 to 13 mailing would be unsuccessful and compel adrastic reduction in the work force.At the hearing, Finn testified that management had beenconsidering a layoff for 2 weeks prior to his decision onMay 22. This testimony, however, was in conflict with thatof Overgaard, the plant manager in charge of productionand personnel. According to Overgaard, he had no seriousdiscussion with Finn regarding a layoff until May 22. Finnacknowledged that he made his decision to layoff the 18employees on the latter date without consulting thevacation sign-up roster that he had directed Overgaard toestablish. Only the day before, acting pursuant to Finn'sorders, Overgaard announced to an entire assembly of theemployees that they could then begin signing up for theirvacations during the summer and that the Company wouldbe happy to accommodate those who desired to take aleave of absence for the entire 3 months. Since no deadlinewas fixed for the employees to register their vacationpreferences, it seems unlikely that, under normal circum-stances, the plant management would suddenly decide on amassive layoff the next day without waiting for the leaveand vacation data to accumulate and be available formeasuring the need and extent of any reduction.In its brief the Respondent asserts, correctly, that theGeneral Counsel has the burden of proving discrimination,and that the Respondent does not have the burden ofestablishing the contrary. Indiana Metal Products Corpora-tion v. N.L.R.B., 202 F.2d 613, 616 (C.A. 7, 1953); N.LR.B.v. Soft Water Laundry, Inc., 346 F.2d 930, 936 (C.A. 5,1965). Moreover, the burden of proof never shifts from theGeneral Counsel and the Respondent does not have theburden of proving that it discharged or laid off anemployee for the reason which it asserts. As was said by acourt of appeals in an early case, so long as the provisionsof the Act are not violated, an employer may discharge anemployee for "a good reason, a poor reason, or no reasonat all." Edward G. Budd Manufacturing Co. v. N.L R.B., 138F.2d 86, 90 (C.A. 3, 1943), cert. denied 321 U.S. 778 (1943).And, recently, the Board stated "the National LaborRelations Act does not require that an employer act wisely,or even reasonably; only, whether reasonable or unreason-able, that it not act discriminatorily." Paramount Metal &Finishing Co., Inc., and Paramount Plating Co., Inc., 225NLRB 464, 465 (1976). At the same time it is also true thatan employer does not ordinarily discharge or layoff anemployee for "no reason at all," and that support for a0' As of May 22, the Respondent had 64 employees.395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding of unlawful motivation "is augmented [when] theexplanation of the [layoff] offered by the respondent [does]not stand up under scrutiny." N.L.R.B. v. Bird MachineCompany, 161 F.2d 589, 592 (C.A. 1, 1947).From May 20, employees Boik, Bolding, Morrow, andMusser, accompanied on Saturday, May 22, by employeeClara Rinehart, were engaged in an extensive door-to-doorsolicitation of their coworkers to join the Union. Knowl-edge of such activity by the Respondent's managementbefore Monday, May 24, can be inferred from the smallsize of the plant, the fact that Angola is a small town,'I andthe extensive nature of the contacts which the prouniongroup made with their fellow employees over a 4-dayperiod.t2Moreover, Overgaard acknowledged that as ofMay 24 he knew that some of the employees wereinterested in getting a union into the plant and that he hadheard rumors about organizational activity before thattime.13Earlier herein, it was found that on the morning ofthe layoff and after the five above-named employeesengaged in open solicitation on the plant parking lot,Supervisor Lanning unlawfully interrogated some of theemployees about their activity and later that morningPresident Finn unlawfully suggested to the employees thatthey withdraw any authorization cards which they hadsigned. Also, Lanning's first reaction upon hearing aboutthe employee organizational activity was to declare, that ifa union was organizing, Finn would "close the doors."Lanning had been with the Respondent's organizationsince 1961, and had experienced a previous unionizationattempt at the Pleasant Lake plant. It is significant thatalthough she testified that Finn had never told her that hewould close the Angola plant if a union organized theemployees, she herself believed that he would do so. Thus,she testified "I felt that if anything like this happened, hewould [close the plant], I don't know why. That's just theway I feel." This testimony, from a supervisor with 15years' experience in the Respondent's organization and asone who had witnessed an unsuccessful organizationalcampaign at the other plant, sheds further light on Finn'smotivation in the layoff. From the above congeries of factsit is now found that before the Respondent's managementmade the decision to lay off 18 employees on May 24, Finnhad knowledge of the organizational campaign which Boik,Bolding, Morrow, Musser, and Rinehart had been con-ducting.The record establishes that the May 24 layoff wasunprecedented in many respects. (1) It was the largest 1-day severance of employment that ever occurred at theplant. The next largest layoff occurred on April 27. At thattime, however, only 12 employees were laid off. (2) Thelayoff on May 24 was unmatched in its abruptness in viewII Marlindale-Hubbell Lawi Direclory. 1976 edition, vol. 1I, p. 743. lists thepopulation of Angola. Indiana. at 5.117.12 "It was not an unreasonable inference that in a small plant in arelatively small community news of the intense union organizational dnvecame quickly to the attention of the plant officers." Angwell CurtainCompany, Inc. v. N.L.R.B., 192 F.2d 899, 903 (C.A. 7, 1951). See also,N.L.R.B, v. Sutherland Lumber Company, Inc., 452 F.2d 67. 69. (C.A. 7.1971): N.L.R.B. v. Abingdon Nursing Center, 80 LRRM 3232, 68 LC Para.12, 890(C.A. 7, 1971).3a Thus, on this issue, when asked whether he knew by May 24 that someemployees were interested in the Union, Overgaard answered in theaffirmative and added "I was asked it I had heard rumors to that effect byof the total orders that were being received and the factthat a mailing had just gone out.14(3) In contrast with theprelayoff situation that prevailed in prior years, severalemployees testified that before May 24 there were norumors circulating in the plant that a layoff was immi-nent.t5(4) Finally, in a number of ways, the layoff on May24 was handled in a significantly different fashion fromprior reductions of the work force. Thus, previous layoffswere made at the end of the workday, or, at least, in thelatter part of the afternoon. On May 24, Overgaard madethe announcement at the start of the shift on a Mondaymorning. Moreover, all of those laid off were paid for a fullday. This, too, had never been done before. Further, in thepast the announcements had always been made bysummoning the affected employees to the plant officewhere they were told, in comparative privacy, of thedecision to put them on layoff status. In contrast, on May24, Overgaard read the names of the 18 employees beforean assembly of the entire work force. Finally, at the timeOvergaard made the announcement of the layoff he madeno promises as to when, if ever, any of the 18 would berecalled. This was a clear departure from past practice.Employee Laura Rothrock testified, credibly and withoutcontradiction, that when Overgaard laid off her and 11coworkers on April 27 he told them they would be recalledin August and asked that they leave their telephonenumbers with him to facilitate their recall. This was donenotwithstanding the fact that at that time most of the 12employees involved had only 3 weeks' experience in theplant.As found earlier herein, Respondent's explanation for itsdecision to layoff the 18 employees on May 24 wasimplausible and lends credence to the General Counsel'scontention that the asserted reason for the layoff was apretext whereby the Respondent sought to cloak astratagem for eliminating the Union's support at the veryoutset of the organizational campaign. Similarly incrediblewas another explanation advanced by the Respondent forlaying off more employees than at any time in the past andwhen the incoming orders were climbing, rather thandeclining. Thus, President Finn testified that, in part, thereason for the layoff was increased labor costs and laborinefficiencies. On the other hand, upon cross-examination,Finn conceded that no raises had been given the employeesduring the period from 1975 to 1976. Apart from Finn'sbald assertion, the Respondent offered no corroborativetestimony or any documentary evidence that labor costshad risen.Late in August the Respondent recalled 12 of the 18employees whom it had laid off on May 24. On September15, it advertised in the local newspaper for female help andMr. Finn. And that is all I knew for a definite, and of course, rumors we hadheard before previously. "(Emphasis supplied. )14 On cross-examination Finn acknowledged that in prior years hewaited until total orders were much lower before resorting to a layoff. Thisadmission is borne out by the Respondent's records. Thus, on April 15,1975, with weekly total orders in the 40,000's. the Respondent still retained60 employees. Only when the orders fell to the mid and low 30,000's did itlayoff nine employees on April 29. 1975. In contrast with that background.on May 24, the Respondent cut its employee complement by 18 even thoughthe weekly total of its orders were in the 40,000's the week before and rose toas much as 44,000 within 2 weeks.II See the credible testimony of Joice Boyer and Yvonne Boik.396 SIMLEY CORPORATIONduring the period from September 23 to 29, it hired 12 newemployees.In letters dated August 27 the Respondent notifiedYvonne Boik, Diana L. Boyer, Joice Boyer, and DonnaRingler that they could return to work. These fourapparently had status as permanent employees since theirseniority went back to October 1974. The other 14employees, who were laid off on May 24 and all of whomhad been hired in February, were described as "temporary-trial" employees. President Finn testified that because ofthe unfair labor practice charges which had been filed 16 hedevised what he described as an objective callback systembased on "work ability" and "absenteeism" for ascertain-ing which of the employees should be reemployed. Finntestified that originally, and until he assembled the data forhis "objective" system for recall, he had not planned onreemploying many of those who had been laid off in May.According to the plant president, even before his callbacksystem was established, Overgaard knew who the goodworkers were and who were not.Of the 14 "temporary-trial" employees, 6 were neverrecalled. These were Brenda K. Barnes, Paula Bolding,Linda Clifton, Cindy Morrow, Velda Munger, and BrendaWalter. An examination of the basis the Respondent usedin determining to eliminate these employees demonstratesthat its purportedly objective method was, in fact, highlysubjective. As to the consideration which Finn gave toabsenteeism, he admittedly did not take into accountwhether an employee's absentee record included those dayswhen the employee was excused. This was notwithstandingthe fact that, in practice, the Respondent required that anemployee's absence from work could only be excused forcause. Both Morrow and Barnes testified, credibly andwithout contradiction, that all of their absences wereexcused by the Respondent and that they were nevercriticized when at work for their absences, or for any otherreason. On Finn's chart, however, Barnes is listed as beingabsent 35.8 percent of the time and Morrow as beingabsent 11.4 percent of the time. As a result, on Finn'srating scale they received the lowest possible score for theirattendance. Barnes, of course, was the employee whomPlant Manager Ov'rgaard urged to vote in the election,purportedly because it would help her chance of recall. Asfound earlier herein, after the election, Overgaard engagedin unlawful interrogation of this employee and ascertainedthat Barnes had voted for the Union.As to the work ability that Finn used on his callbackrating scale the points allotted to each employee werebased on the individual's reputed average at filling ordersand the opinions of two supervisors. Reliance on the latter,of course, in itself belies the asserted "objectivity" of therating scales. In selecting the employee's celerity at orderfilling as a criterion of the individual's skill, the Respon-dent ignored the fact that, according to Finn's owntestimony, each of the employees was also engaged inopening mail, sorting orders, processing orders andpreparing the mail, or a total of five different operations."1 The onginal charge was filed on May 28 and an amended charge wasfiled on July 14.17 After the effects of its unfair labor practices have been eliminated. theRespondent will, of course, he free, on a nondiscriminatory basis, to dropThe data used as to the employee's speed at order fillinghad been compiled in May by the individuals themselvesand with little supervision. Employee Bolding crediblytestified that dunng that period she was told by SupervisorLanning not to worry as to whether she was keeping herorder filling record with exactitude because it was not amatter of any importance. Employee Morrow crediblytestified that during that same period Lanning told her thatthe acceptable speed at order filling was 100 orders in 45minutes, or 133 orders per hour. On the rating scale whichFinn devised, however, the acceptable rate was raised to143 to 150 per hour, in contrast with the standard thatLanning described to Morrow as acceptable. Bolding andClifton credibly testified that they were never criticized fortheir work by any of the management. Of the six who werenot recalled, there was no evidence that Barnes, Bolding,Clifton, Morrow, or Munger were ever criticized abouttheir work. Employee Walter acknowledged that at onetime she was reprimanded for being too slow. On Finn'scallback rating scale, however, Walter was eliminated notbecause of her work record, but because of absenteeism.Concluding FindingsEarlier herein, it was found that before deciding on thelayoff of May 24, the Respondent was aware that theemployees were engaged in organizational activity. In thelight of the unpersuasive reasons given by the Respondentfor effectuating the largest layoff in its history only 5 daysafter the onset of the Union's campaign, and, differentlyfrom all previous layoffs, announcing the reduction at thestart of a work shift, in front of all the assembledemployees, with emphasis on the names of the most activeunion adherents and with no mention of recall, althoughonly I month earlier 12 employees who were laid off wereassured of recall in August, and in view of the 8(a)(I)violations by Supervisor Lanning and President Finn laterthat morning, it is now found that the primary motivationfor this precipitate action by the Respondent was discrimi-natory and a violation of Section 8(aX3). Furthermore, inview of the discriminatory layoff on May 24, as well as theaction of Plant Manager Overgaard on the eve of the Julyelection in urging employee Barnes to vote by promisingthat it would enhance her prospects of reemployment andthereafter unlawfully interrogating her as to how she voted,along with the very subjective bases on which theRespondent devised a recall system that eliminated six ofthe employees from consideration for reemployment inAugust at a time when the others were brought back towork, it is now found that to remedy the effects of thediscriminatory layoff of May 24, the Respondent mustoffer immediate reinstatement and backpay to all of the 18employees whom it unlawfully laid off on that date. 7any of those employees who fail to adhere to the company work standards.Such action may be taken, however, only after there has been fullcompliance with the remedial order that will be recommended later herein.397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCase 25-RC-6325The Challenged BallotsThe election in Case 25-RC-6325 was conducted on July9.18 Out of approximately 39 eligible voters, 16 cast validvotes for, and 18 cast valid votes against, the petitioningUnion. There were 23 challenged ballots and no voidballots. After a preliminary investigation, the RegionalDirector concluded that since the eligibility of 18 of thechallenged voters depends on whether they were discrimi-natorily laid off or discharged, an issue in the unfair laborpractice case, the hearing on the aforesaid challengesshould be consolidated for hearing on the allegations of thecomplaint in Case 25-CA-7989. An order consolidatingthe cases was issued on August 20. The findings as to thechallenges, based on the testimony developed at thehearing, are set forth below.I. The eligibility of the alleged discriminatees inCase 25-CA-7989The Board agent conducting the election challenged theballots of Brenda K. Barnes, Yvonne Boik, Paula R.Bolding, Diana L. Boyer, Joice Boyer, Donna Brown,Linda M. Clifton, Phyllis R. Davenport, Jeanine Ellert,Claudia Farmer Musser, Penny Gaskill, Sharon Gulick,Dawn Martin, Cindy Morrow, Velda Munger, DonnaRingler, Jill Stewart, and Brenda Walter, because theirnames did not appear on the eligibility list supplied by theEmployer. Presently, the Employer contends that none ofthe above-named were employed during the payroll periodcritical for establishing eligibility and on the day of theelection and that, therefore, none of them are eligible tovote. The Petitioner contends that all were discriminatorilyterminated or laid off by the Employer, and that theirballots should be opened and counted.As found earlier herein, 17 of the above named 19 werediscriminatorily laid off on May 24. But for the Respon-dent's unfair labor practices, presumptively, they wouldhave been at work during the time of the election.Consequently, it is now found that all of the above-namedexcept Jill Stewart were eligible to vote on July 9, and thattheir ballots should be opened and counted.2. Margie Grandin, Norma Noragon, and BettySimpsonThe ballots of the above named were challenged by thePetitioner's observer on the ground that they weresupervisors. This was denied by the Employer.At the hearing, Grandin, Noragon, and Simpson testi-fied. Grandin credibly testified that she works as akeypunch operator and as backup to run the computerunder the supervision of Janet Shawver. She is paid $2.80an hour, the same rate as other employees engaged inkeypunch work. Noragon is a keypunch operator whoearns the same wage as all the others who are engaged inthat work. For over 5 years she worked in what is known in'8 The petition was filed on May 28.19 At the hearing, the General Counsel conceded that Jill Stewart hadbeen laid off in 'April, and that she was not an unfair labor practicethe plant as the "mixie" room where undelivered packageswith incorrect addresses are sorted out and remailed. As aresult of her background in that section, employees in the"mixie" room sometimes ask for her help in decipheringillegible addresses. However, she now does keypunch workfull time and under the supervision of Janet Shawver.Simpson works as a mail opener and sometimes works onorder filling.All of the above named credibly testified that they haveno authority to hire, fire, assign work, or exercise any otherindicia of supervision. Consequently, it is now found thatGrandin, Noragon, and Simpson were eligible to vote andthat their ballots should be opened and counted.3. Sharon Prentice and Judy SimpsonThe ballots of Prentice and Simpson were challenged bythe Petitioner on the ground that both work as officeclericals, a job classification that is excluded from theappropriate bargaining unit stipulated to by the parties.The Employer maintains that both are complaint depart-ment employees, a job classification that is included in theunit.At the hearing, Prentice credibly testified that shehandles complaints in the complaint department and thatshe sends out form letters in response to the customers'complaints. She does no typing. She also keeps a runningaccount of the money that is received each day and reportsthe total amount to Overgaard.Simpson credibly testified that most of her time is spentanswering complaints in the complaint department. Shealso handles "shorts," a plant characterization for an orderin which the customer fails to remit the proper amount. Inthe latter instance, Simpson uses a form letter to apprisethe customer of the amount of the shortage and to requestthat the appropriate amount be forwarded. Simpson,however, does no typing. She also answers the telephonefor all incoming calls to the plant. She spends one day outof every 2 weeks on the preparation of payroll checks forall the employees in the plant except the stockboys. Aftercalculating the time and wages to be credited to eachemployee, she fills out their checks, but does not sign them.The latter function is performed by Plant ManagerOvergaard.On the basis of the foregoing facts, it is now found thatboth Prentice and Simpson are employees in the complaintdepartment. As such, they are members of the appropriateunit and their ballots should be opened and counted.Having found that Brenda K. Barnes, Yvonne Boik,Paula R. Bolding, Diana L. Boyer, Joice Boyer, DonnaBrown, Linda M. Clifton, Phyllis R. Davenport, JeanineEllert, Claudia Farmer Musser, Penny Gaskill, SharonGulick, Dawn Martin, Cindy Morrow, Velda Munger,Donna Ringler, Brenda Walter, Margie Grandin, NormaNoragon, Betty Simpson, Sharon Prentice, and JudySimpson were eligible to vote in the election on July 9, itwill be recommended that Case 25-RC-6325 be remandedto the Regional Director for Region 25, for the purpose ofopening and counting the ballots of the aforesaid employ-discriminatee. He thereupon moved to delete her name from the complaintand this motion was granted.398 SIMLEY CORPORATIONees. Thereafter the Regional Director will issue a revisedtally of the ballots and take whatever other action isindicated by the results of that tally.CONCLUSIONS OF LAWI. The Respondent is engaged in commerce and theUnion is a labor organization within the meaning of theAct.2. By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(a)(l) of the Act.3. By discriminatorily laying off 18 of its employees onMay 24, 1976, the Respondent violated Section 8(a)(3) ofthe Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, it will be recommended thatthe Respondent be ordered to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.It has been found that the Respondent discriminatorilylaid off 18 employees on May 24. Whereas the Respondentmay have been economically justified in laying off some ofits employees during that month and thereafter, and someof the discriminatorily laid off employees might have beenaffected by such a nondiscriminatory reduction of person-nel, the record furnishes no basis for determining whensuch a layoff might have occurred or the order in whichany of the employees might have been laid off. Under thesecircumstances, it will be recommended that the Respon-dent be ordered to offer to the employees who wereunlawfully laid off in May20and who have not beenrecalled for employment immediate and full reinstatementto their former or substantially equivalent positions,without prejudice to their seniority and other rights andprivileges, and, in the event that there is insufficient workfor all such employees, to dismiss, if necessary, all personswho were newly hired after the discriminatory layoffs inMay. If there is not then sufficient work for the remainingemployees and those to be offered reinstatement, allavailable positions shall be distributed among them20 The names of these employees were:Brenda K. BarnesYvonne BoikPaula R. BoldingDiana L. BoyerJoice BoyerDonna BrownLinda CliftonPhyllis R. DavenportJeanine EllertClaudia Farmer MusserPenny GaskillSharon GulickDawn MartinCindy MorrowVelda MungerDonna RinglerBrenda WalterNancy Walter21 On August 27, the Respondent sent letters offering reemployment tothe following: Boik, Diana L. Boyer, Joice Boyer, Brown, Davenport, Ellert,Gaskill, Gulick, Martin. Musser. Ringler, and Nancy Walter. President Finntestified that the Company had no response from Boik. Ellert. or Walter,without discrimination against any employee because ofunion activities, in accordance with a system of seniority orother nondiscriminatory basis. The Respondent shall placethose employees, if any, for whom no employment isavailable after such distribution, on a preferential list, withpriority in accordance with a system of seniority or othernondiscriminatory basis, and thereafter offer them rein-statement as such employment becomes available andbefore other persons are hired for such work.21It will also be recommended that the Respondent beordered to make whole the above-named employees forany losses they may have suffered because of the Respon-dent's discrimination, by payment to each of them of a sumof money equal to the amount that she normally wouldhave earned as wages from May 24 to the date of the offerof reinstatement, or placement on a preferential list, as thecase may be, less her net earnings during such period, thebackpay to be computed in accordance with the formulaapproved in F. W. Woolworth Company, 90 NLRB 289(1950), with interest thereon computed in the manner andamount prescribed in Isis Plumbing & Heating Co., 138NLRB 716, 717-721 (1962). It will also be recommendedthat the said Respondent be required to preserve and makeavailable to the Board, or its agents, upon request, payrolland other records to facilitate the computation of backpaydue.Since "a discriminatory discharge of an employee ...goes to the very heart of the Act" (N.LRB. v. EntwistleManufacturing Company, 120 F.2d 532, 536 (C.A. 4, 1941),it will be recommended that the Respondent be ordered tocease and desist from infringing in any manner upon therights guaranteed in Section 7.Upon the foregoing findings, conclusions, and the entirerecord, and pursuant to Section 10(c) of the Act, there isissued the following recommended:ORDER 22The Respondent, Simley Corporation, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Laying off, discharging, or otherwise discriminatingagainst any employee in regard to her hire and tenure ofemployment or any term or condition of employment,because of activity on behalf of, or membership in,International Union, United Automobile, Aerospace &and that Musser returned, but at her request was immediately placed onpregnancy leave. According to Finn, all others who were offered reemploy-ment returned to work shortly after August 27.No evidence was taken as to whether these reinstatements were tosubstantially equivalent employment. That, of course, is a matter that can bedisposed of at the compliance stage of this proceeding. In the event that it isevident at that time that the offers of reemployment were sufficient, backpaywill be tolled as to the last named employees as of the date when eachreturned to work, or declined the Respondent's offer.22 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgricultural Implement Workers of America, UAW, orany other labor organization.(b) Interrogating any employee concerning that individu-al's union activity in a manner constituting a violation ofSection 8(a)( ) of the Act.(c) Threatening its employees with loss of jobs or closingits business if a majority became members of, or assist, alabor organization.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid, or torefrain from any or all such activities.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer to Brenda K. Barnes, Yvonne Boik, Paula R.Bolding, Diana L. Boyer, Joice Boyer, Donna Brown,Linda M. Clifton, Phyllis R. Davenport, Jeanine Ellert,Claudia Farmer Musser, Penny Gaskill, Sharon Gulick,Dawn Martin, Cindy Morrow, Velda Munger, DonnaRingler, Brenda Walter, and Nancy Walter, immediate andfull reinstatement to their former jobs, or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole in the manner set forth in the sectionof this decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, all23 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading, "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary, or appropriate, to analyze the amount ofbackpay due.(c) Post at its office in Angola, Indiana, copies of theattached notice marked "Appendix."23Copies of thenotice, on forms provided by the Regional Director forRegion 25, after being duly signed by the Respondent'sauthorized representative, shall be posted by it for a periodof 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that Case 25-RC-6325 beremanded to the Regional Director for Region 25 for thepurpose of opening and counting the ballots of Brenda K.Barnes, Yvonne Boik, Paula R. Bolding, Diana L. Boyer,Joice Boyer, Donna Brown, Linda M. Clifton, Phyllis R.Davenport, Jeanine Ellert, Claudia Farmer Musser, PennyGaskill, Sharon Gullick, Dawn Martin, Cindy Morrow,Velda Munger, Donna Ringler, Brenda Walter, MargieGrandin, Norma Noragon, Betty Simpson, Sharon Pren-tice, and Judy Simpson. Thereafter the Regional Directorwill issue a revised tally of the ballots and take whateverother action is indicated by the results of that tally.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."400